Ekwall, Judge:
Importations of woven wire netting were assessed with dumping duty under the Antidumping Act of 1921. Plaintiff in this action has filed protest against such assessment on the ground that the appraisement, reappraisement, and liquidation are null and void because the mandatory requirements of section 499, Tariff Act of 1930, were not complied with in that the collector failed to designate, and the appraiser failed to examine the statutory number of packages in the importation.
Appraisement was made prior to the enactment of the Customs Administrative Act of 1938.
From the testimony introduced at the hearing held at the port of San Francisco and an examination of the official papers it is apparent that the designation of the collector was as follows in each case:
U. S. Appraiser will examine at wharf before delivery.
It has been held that the designation “Wharf” upon the summary sheet is an insufficient designation in that it does not comply with said section 499. We find that the above-quoted designation is insufficient and not in compliance with the statute. See New York Match Co., Inc., et al. v. United States, 3 Cust. Ct. 283, C. D. 255; United States v. Stauffer Eshleman & Co., Ltd., et al., Reap. Dec. 5732; and Sabine Transportation Co. v. United States, Reap. Dec. 4409.
There is nothing in the record to indicate that the. Secretary of the Treasury had promulgated any special regulation with respect to the designation and examination of this type of merchandise.
The law is well settled that the requirements of the statute are mandatory. Inasmuch as they have not been complied with in this case, we sustain the claim of the plaintiff that the liquidations herein are illegal for the reason that the appraisement and reappraisement were null and void. Therefore the dumping duty was illegally assessed.
Judgment will be rendered accordingly.